


EXHIBIT 10.153




















LOAN AGREEMENT




by and between




119 LEAWOOD, LLC,
a Delaware limited liability company,




and




ING LIFE INSURANCE AND ANNUITY COMPANY,
a Connecticut corporation,




Dated as of October 25, 2012


















































[LOAN AGREEMENT]
ING No. 28787






--------------------------------------------------------------------------------




LOAN AGREEMENT


THIS AGREEMENT is made and entered into as of October 25, 2012 by and between
119 LEAWOOD, LLC, a Delaware limited liability company (“Borrower”), and ING
LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation (“Lender”).


WITNESSETH:


WHEREAS, Borrower, has requested that Lender make that certain loan (the “Loan”)
to Borrower in the aggregate principal amount of $38,000,000.00; and


WHEREAS, Lender is willing to make the Loan to Borrower on the terms and subject
to the conditions and requirements set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties to this Agreement hereby agree as follows:




ARTICLE I


DEFINITIONS; CONSTRUCTION


Section .Definitions. For purposes of this Agreement, the following terms shall
have the indicated meanings as set forth below:


“Affiliate” shall mean any corporation, limited liability company, partnership
or other entity which is controlling of, controlled by or under common control
with Borrower.


“Affiliate Entity” shall mean Leawood TCP, LLC, a Delaware limited liability
company.


“Affiliate Loan” shall mean that certain loan Lender made to the Affiliate
Entity on January 17, 2011 in the original aggregate principal amount of
$77,000,000.00.


“Affiliate Note” shall mean that certain Promissory Note dated January 17, 2011
made by the Affiliate Entity and payable to the order of Lender as evidence of
the Affiliate Loan, and any extension, renewal, modification or replacement
thereof or therefor.


“Affiliate Property” shall mean the property, including the land and all
improvements, fixtures and related personal property located thereon, listed on
Exhibit “A” and as more particularly described as “Premises” in that certain
Mortgage, Security Agreement, Financing Statement and Fixture Filing dated
January 17, 2011 executed by the Affiliate Entity in favor of Lender, recorded
in Book 201201, Page 5463, Register of Deeds of Johnson County, Kansas.


“Agreement” shall mean this Loan Agreement, as amended, supplemented or modified
from time to time.


“Application Letter” shall mean the application letter dated August 23, 2012
between Borrower and Lender's investment advisor, ING Investment Management LLC,
in connection with the Loan.


“Assignment of Management Agreement” shall mean, the Assignment, Consent and
Subordination Regarding Management Agreement executed this date by Borrower in
favor of Lender, and any modifications or replacements thereof or therefor.






--------------------------------------------------------------------------------




“Assignments of Rents and Leases” shall mean the first priority Assignment of
Rents and Leases executed this date by Borrower in favor of Lender, and any
extensions, renewals, modifications or replacements thereof or therefor.


“Borrower” shall have the meaning given such term in the preamble to this
Agreement and shall include its successors and assigns.


“Borrower Guaranty” shall mean the Limited Guaranty executed this date by
Borrower in favor of Lender guaranteeing the Affiliate Loan, and any extensions,
renewals, modifications or replacements thereof or therefor.


“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banks in Atlanta, Georgia are customarily closed.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” shall mean any and all of the property which is granted, pledged or
assigned to Lender or in which Lender is otherwise granted a Lien to secure the
obligations pursuant to any and all of the Security Documents.


“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.


“Environmental Indemnification Agreement” shall mean the Environmental
Indemnification Agreement executed this date by Borrower and Glimcher Properties
Limited Partnership in favor of Lender, and any extensions, renewals,
modifications or replacements thereof or therefor.


“Event of Default” shall have the meaning provided in Article VII hereof.


“Improvements” shall mean all improvements constructed on the Land.


“Land” shall mean, collectively, all of the real property described and defined
as “Land” in the Security Instruments.


“Leases” shall have the meaning given such term in the Security Instruments.


“Lender” shall have the meaning given such term in the preamble to this
Agreement and shall include such Persons' successors and assigns.


“Lien” shall mean any mortgage, deed to secure debt, deed of trust, pledge,
security interest, security deposit, encumbrance, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction).


“Loan” shall have the meaning given such term in the preamble to this Agreement.


“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Documents, and any other certificates or written undertakings of
Borrower or guarantors in favor of Lender delivered contemporaneously with the
delivery of this Agreement, other than the Environmental Indemnification
Agreement.


“Material Adverse Effect” shall mean a material adverse effect upon, or a
material adverse change in, any of the (i) results of operations, properties, or
financial condition of Borrower, (ii) validity, binding effect or enforceability
of any Loan Document or the Environmental Indemnification Agreement, or (iii)
ability of Borrower to perform its payment obligations or other Obligations
under the Loan Documents or the Environmental Indemnification Agreement.






--------------------------------------------------------------------------------




“Mortgage” shall mean the first priority Mortgage, Security Agreement, Financing
Statement, and Fixture Filing executed this date by Borrower in favor of Lender,
to be recorded in the real estate records of the county where the Property is
located, and any extensions, renewals, modifications or replacements thereof or
therefor.


“Note” shall mean the Promissory Note executed by Borrower and payable to the
order of Lender as evidence of the Loan, and any extension, renewal,
modification or replacement thereof or therefor.


“Obligations” shall mean, collectively, all amounts now or hereafter owing to
Lender by Borrower pursuant to the terms of or as a result of this Agreement,
the Note, or any other Loan Documents or the Environmental Indemnification
Agreement, including without limitation, the unpaid principal balance of the
Loan and all interest, fees, expenses and other charges relating thereto or
accruing thereon, as well as any and all other indebtedness, liabilities,
covenants, duties and obligations of Borrower, whether direct or indirect,
absolute or contingent, or liquidated or unliquidated, monetary or non-monetary,
which may be now existing or may hereafter arise under or as a result of any of
the Loan Documents, the Environmental Indemnification Agreement, the Borrower
Guaranty, and together with any and all renewals, extensions, or modifications
of any of the foregoing.


“Person” shall mean any individual, partnership, limited partnership, limited
liability company, firm, corporation, association, joint venture, trust or other
entity, or any government or political subdivision or agency, department or
instrumentality thereof.


“Pooled Loans” shall mean, collectively, the Loan and the Affiliate Loan.
“Pooled Notes” shall mean, collectively, the Note and the Affiliate Note.
“Pooled Properties” shall mean, collectively, the Property and the Affiliate
Property.


“Prepayment Premium” shall have the meaning given to such term in the Note.


“Property” shall mean, collectively, the Land and Improvements, fixtures and
related personal property located thereon, and as more particularly described as
“Premises” in the Security Instruments.


“Requirements” shall have the meaning given such term in Section 4.12 hereof.


“Second Assignment of Rents and Leases” shall mean the Assignment of Rents and
Leases (Second Priority) executed this date by Borrower in favor of Lender, and
any modifications or replacements thereof or therefor, which secures, in part,
the obligations under the Borrower Guaranty and which shall be junior and
subordinate to the Assignment of Rents and Leases.


“Second Mortgage” shall mean the Mortgage, Security Agreement, Financing
Statement, and Fixture Filing (Second Priority) executed this date by Borrower
in favor of Lender, to be recorded in the real estate records of the county
where the Property is located, and any extensions, renewals, modifications or
replacements thereof or therefor, which secures, in part, the obligations under
the Borrower Guaranty and which shall be junior and subordinate to the Mortgage.


“Second Security Instruments” shall mean, collectively, the Second Mortgage, the
Second Assignment of Rents, and the UCC Financing Statements, executed this date
by Borrower in favor of Lender, to be recorded in the real estate records of the
county where the Property is located, and any extensions, renewals,
modifications or replacements thereof or therefor, which secure, in part, the
obligations under the Borrower Guaranty.


“Security Documents” shall mean, collectively, the Security Instruments, the
Assignment of Management Agreement, the Borrower Guaranty, and each other
affidavit, certificate, security, mortgage, assignment, financing statements or
other collateral document, whether now existing or hereafter executed and
delivered in connection with, or securing any or all of, the Obligations.






--------------------------------------------------------------------------------




“Security Instruments” shall mean, collectively, the Mortgage, the Assignment of
Rents and Leases, the UCC Financing Statements, the Second Security Instruments,
and other security instruments executed this date by Borrower in favor of
Lender, to be recorded in the real estate records of the county where the
Property is located, and any extensions, renewals, modifications or replacements
thereof or therefor.


“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature, now
or hereafter imposed or levied by the United States of America, or any state or
local government or by any department, agency or other political subdivision or
taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto other than taxes on the income
of Lender.


Section 1.02    Other Definitional Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole, and not to any particular provision of this
Agreement. Any pronoun used herein shall be deemed to cover all genders and all
singular terms used herein shall include the plural and vice versa. Unless
otherwise expressly indicated herein, all references herein to a period of time
which runs “from” or “through” a particular date shall be deemed to include such
date, and all references herein to a period of time which runs “to” or “until” a
particular date shall be deemed to exclude such date.




ARTICLE II


LOANS


Section 2.01    Disbursement. Subject to the terms and conditions of this
Agreement, Lender agrees to advance to Borrower the Loan.


Section 2.02    Note; Repayment of Principal and Interest. Borrower's
obligations to pay to Lender the principal of and interest on the Loan shall be
evidenced by the records of Lender and by the Note. The Loan shall bear interest
at the rate or rates per annum specified in the Note and such interest shall be
calculated and shall be paid and shall accrue in the manner specified in the
Note.




ARTICLE III


GENERAL TERMS


Section 3.01    Fees. In consideration of Lender's entering into this Agreement
and making the Loan hereunder, Borrower agrees to pay (from deposits previously
delivered to Lender) to Lender, on the date of the funding of the Loan
hereunder, a processing fee in the amount set forth in the Application Letter,
as amended to date, which processing fee shall be deemed fully earned upon
Lender's execution and delivery of this Agreement and the funding of the Loan.






--------------------------------------------------------------------------------




Section 3.02    Payments, Prepayments and Computations. Except as may be
otherwise specifically provided herein, all payments by Borrower with respect to
the Loan or any other Obligations under this Agreement or any of the other Loan
Documents or the Environmental Indemnification Agreement shall be made without
defense, set-off or counterclaim to Lender not later than 2:00 p.m. (Eastern
Time) on the date when due and shall be made in lawful money of the United
States of America in immediately available funds. Any payment received by Lender
on a non-Business Day or after 2:00 p.m. (Eastern Time) on any Business Day
shall be deemed received by Lender at the opening of its business on the next
Business Day. Whenever any payment to be made hereunder or under the Note or any
of the other Loan Documents or the Environmental Indemnification Agreement shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest thereon shall be payable at the applicable rate
during such extension. Interest shall be calculated on the basis of a year
consisting of 360 days and with twelve thirty-day months, except that interest
due and payable for less than a full month shall be calculated by multiplying
the actual number of days elapsed in such period by a daily interest rate based
on a 360-day year. The Loan may not be prepaid in whole or in part except as
specifically provided in the Note and this Agreement.


Section 3.03    Collateral. The Obligations shall be secured pursuant to any or
all Security Documents. Borrower also shall execute or deliver (or cause to be
executed and delivered) any and all financing statements and such other
documents as Lender may reasonably request from time to time in order to perfect
or maintain the perfection of Lender's Liens under such Security Documents.


Section 3.04    Agreements Regarding Interest and Other Charges. Borrower and
Lender hereby agree that the only charges imposed or to be imposed by Lender
upon Borrower for the use of money in connection with the Loan is and will be
the interest required to be paid under the provisions of this Agreement as well
as the related provisions of the Note. In no event shall the amount of interest
due and payable under this Agreement, the Note or any of the other Loan
Documents or the Environmental Indemnification Agreement exceed the maximum rate
of interest allowed by applicable law. It is the express intent hereof that
Borrower not pay and Lender not receive, directly or indirectly or in any
manner, interest in excess of that which may be lawfully paid under applicable
law. Any and all charges, fees, and other amounts payable hereunder not
identified as “interest” are not intended, and shall not be deemed, to be
interest. All interest, and all other charges, fees or other amounts deemed to
be interest notwithstanding the preceding sentence, which are paid or agreed to
be paid to Lender under this Agreement, the Note or any of the other Loan
Documents shall, to the maximum extent permitted by applicable law, be
amortized, allocated and spread on a pro rata basis throughout the entire actual
term of the Loan (including any extension or renewal period), or at Lender's
election and to the extent permitted by applicable law, credited as a payment of
principal (without any Prepayment Premium).


Section 3.05    Reserved.


Section 3.06    Cross-Default/Cross-Collateralization. As additional security
for the Loan, the terms of the Security Instruments shall provide for the
cross-collateralization and cross-default of the Pooled Loans. The Security
Instruments provide, without limitation, that upon the occurrence of an Event of
Default under the terms and conditions of any of the Pooled Loans, Lender shall
be entitled to exercise any and all remedies under any Security Instrument
and/or mortgages, deeds to secure debt, or deeds of trust securing the Pooled
Loans, including but not limited to, accelerating each of the Pooled Notes and
conducting a foreclosure sale on any one or more of the Pooled Properties.
Lender has elected to structure such cross-collateralization and cross default
in the following manner:


(a)Borrower shall execute and deliver the Loan Documents required hereunder
(including the Security Instruments) and the Environmental Indemnification
Agreement;


(b)Borrower shall execute and deliver the Borrower Guaranty which will be
secured by the Second Security Instruments;


(c)Upon the occurrence of an Event of Default under any of the Pooled Loans,
Lender may elect to proceed to foreclose under any of the Security Instruments
or the mortgages, deeds to secure debt, or deeds of trust securing the Affiliate
Loan or any guarantees relating thereto in such order as it may elect in its
sole discretion;




--------------------------------------------------------------------------------




(d)Lender shall not be required to accept prepayment of the Loan or the
Affiliate Loan pursuant to the prepayment provisions of the Note or the
Affiliate Note (with applicable prepayment premium) without a simultaneous
prepayment in full of the other Pooled Loan; provided, however, that Borrower
may prepay the Loan pursuant to the Property Release Privilege in Section 3.07
hereof without the simultaneous prepayment in full of the Affiliate Loan; and


(e)Any transfer pursuant to Paragraph 30 [Due on Sale] of the Mortgage shall be
subject to the cross-collateralization and cross default provisions herein,
including the Borrower Guaranty and the Second Security Instruments. Any
transferee under such Section must assume all obligations under such
cross-collateralization and cross default provisions.


Section 3.07    Property Release Privilege. Provided no Event of Default exists,
and no event of default exists under the terms of the Loan or the Affiliate
Loan, Borrower shall be allowed, subsequent to the Lockout Period for the Loan
(as defined in the Note), to prepay the Loan, upon not less than thirty (30)
days prior written notice to Lender (the “Release Request”), and to thereby
obtain a release of the Security Instruments with respect to the Property (the
“Release Privilege”) subject to the following conditions:


(f)The Property will be released upon payment of the Loan in full, including the
Prepayment Premium.


(g)As set forth in Section 3.07 of the Loan Agreement dated of even date
herewith between Affiliate Entity and Lender, Affiliate Entity may also request
a release of the Affiliate Property from all security documents securing the
Affiliate Loan (the “Affiliate Release Privilege”), provided no event of default
exists under said security documents, in which event, then the following
prepayment terms shall apply:


(i)
No release or prepayment shall be permitted during the Lockout Period (as
defined in the Affiliate Note);



(ii)
If the Affiliate Release Privilege is exercised during the period beginning
February 1, 2013 and ending January 31, 2017, then Affiliate Entity shall
satisfy the following:



(A)
Payment in full of Affiliate Loan;



(B)
Payment of an additional $5,000,000 (“Cross Paydown I”), such amount to be
applied to the outstanding principal due under the Loan;



(C)
Payment of Prepayment Premium (as defined in the Affiliate Note) on (ii)(A)
above and the Prepayment Premium on Cross Paydown I;



(D)
The Property must be 80% occupied;



(E)
The Property must be able to provide a DSCR (as hereinafter defined) of not less
than 1.30. “DSCR” shall be the Net Operating Income from the Property divided by
annual debt service on the Property (after application of the Cross Paydown I
and re-amortization of the Loan). “Net Operating Income” shall be gross
operating revenues from the ordinary operations on the Property less ordinary
and necessary operating expenses; and





--------------------------------------------------------------------------------




(F)
The Property must provide a LTV (as hereinafter defined) not to exceed
___________. “LTV” is the outstanding principal balance of the Loan after
application of the Cross Paydown I divided by the value of the Property
determined based upon a then-current MAI appraisal (such appraisal to be in form
and substance reasonably satisfactory to Lender). In the event that the LTV
exceeds the threshold set forth in the first sentence of this subsection (F),
then Borrower shall be entitled to further reduce the outstanding principal
balance of the Loan to enable the LTV threshold to be satisfied (and any such
reduction in principal shall be accompanied by the applicable Prepayment
Premium).



(iii)
If the Affiliate Release Privilege is exercised during the period beginning
February 1, 2017 and ending January 31, 2027, then Affiliate Entity shall
satisfy the following:



(A)
Payment in full of Affiliate Loan;



(B)
Payment of $3,000,000 (“Cross Paydown II”), such amount to be applied to the
outstanding principal due under the Loan;



(C)
Payment of Prepayment Premium (as defined in the Affiliate Note) on (iii)(A)
above and the Prepayment Premium on Cross Paydown II;



(D)
The Property must be 80% occupied;



(E)
The Property must be able to provide a DSCR of not less than 1.30 (but the
annual debt service shall be calculated after application of Cross Paydown II
and re-amortization of the Loan rather than Cross Paydown I); and



(F)
The Property must provide a LTV not to exceed     63.33% (but the LTV
calculation will be the outstanding principal balance after application of the
Cross Paydown II rather than Cross Paydown I). In the event that the LTV exceeds
the threshold set forth in the first sentence of this subsection (F), then
Borrower shall be entitled to further reduce the outstanding principal balance
of the Loan to enable the LTV threshold to be satisfied (and any such reduction
in principal shall be accompanied by the applicable Prepayment Premium).



(iv)
If the Affiliate Release Privilege is exercised after February 1, 2027, the
Affiliate Property will be released upon payment of the Affiliate Loan in full,
including the Prepayment Premium as defined in the Affiliate Note.

(c)    The following additional terms shall apply to the exercise of the Release
Privilege by Borrower:
(i)
Borrower shall pay all accrued and unpaid interest on the outstanding principal
balance of the Loan;

(ii)
Lender and Affiliate Entity shall enter into a release and modification
instrument prepared by Lender's counsel in form and substance satisfactory to
Lender (“Modification”) which releases the Property from the Security
Instruments, modifies the Affiliate Loan if required by Lender. The Modification
may be recorded in the real estate records for the Affiliate Property;





--------------------------------------------------------------------------------




(iii)
Borrower shall pay all costs, fees and expenses associated with the Release
Privilege, including without limitation, 100% of all attorneys' fees and
expenses incurred by or on behalf of Lender in connection therewith, title
endorsements and recording changes and all such sums shall be due and payable on
the date of closing and delivery of the release documentation by Lender;

(iv)
Lender shall receive, at Borrower's or Affiliate Entity's expense, a title date
down and modification endorsement to the policy or policies for the Affiliate
Property bringing forward the effective date(s) of that policy or policies
through the date and time of recording of the Modification, adding the
Modification to the insured mortgage in Schedule A of such policy, continuing
forward the coverage and endorsements from closing and containing no new
exceptions since closing of the remaining loan.

(v)
Lender may waive any condition set forth in this Section 3.07, but such waiver
is strictly in the sole and absolute discretion of Lender.

Section 3.08    Letter of Credit. In the event Lender requires or agrees to
accept a letter of credit in satisfaction of any requirement herein, said letter
of credit and any extension, renewal, or replacement thereof shall be an
unconditional, irrevocable letter of credit issued by a bank approved by Lender
and in substance and form acceptable to Lender. Said letter of credit shall not
contain any conditions for its cashing beyond presentation by its authorized
representative. Its term shall be for not less than three (3) months beyond the
end of the time period, or any extension thereof, specified by Lender for
satisfaction of such requirement.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Borrower hereby represents and warrants to Lender as follows:
Section 4.01    Organization; Authorization; Valid and Binding Obligations.
Borrower is a limited liability company duly organized and validly existing
under the laws of the state of its organization. Borrower is duly qualified and
authorized to do business and is in good standing in all other states and
jurisdictions where the ownership of property or the nature of the business
transacted by it, makes such qualification necessary, including, without
limitation, the state where the Property is located. Borrower has all requisite
power and authority to execute and deliver the Loan Documents and the
Environmental Indemnification Agreement, to perform its obligations under such
Loan Documents and the Environmental Indemnification Agreement and to own its
property and carry on its business. The Loan Documents and the Environmental
Indemnification Agreement have been duly authorized by all requisite corporate,
partnership or other action on the part of Borrower and duly executed and
delivered by authorized officers, partners or other representatives (as the case
may be) of Borrower. Each of the Loan Documents and the Environmental
Indemnification Agreement constitutes a valid obligation of Borrower, legally
binding upon and enforceable against Borrower in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally or by general principles of equity.


Section 4.02    Financial Statements. Borrower covenants and agrees that it will
keep and maintain books and records of account, or cause books and records of
account to be kept and maintained in accordance with Paragraph 25 of the
Mortgage.


Section 4.03    Actions Pending. There is no action, suit, investigation or
proceeding pending or, to the knowledge of Borrower, threatened against
Borrower, the Property or any other properties, assets or rights of Borrower, by
or before any court, arbitrator or administrative or governmental body.






--------------------------------------------------------------------------------




Section 4.04    Title to Land. The Land is free and clear of all liens and
encumbrances, except for the Security Instruments and except as specifically set
forth in the mortgagee title policy(ies) delivered to Lender in connection with
the Loan.


Section 4.05    Taxes. Borrower has filed all federal, state and other income
tax returns prior to the required filing date which, to the knowledge of
Borrower, are required to be filed, and has paid all Taxes as shown on such
returns and on all assessments received by it to the extent that such Taxes have
become due, except such Taxes as are not due or which are being contested in
good faith by Borrower by appropriate proceedings for which adequate reserves
have been established in accordance with sound accounting practices consistently
applied or by any tenant under any Leases, in which case such contest is being
conducted as permitted pursuant to the applicable Lease(s).


Section 4.06    Conflicting Agreements and Other Matters. Neither the execution
nor delivery of this Agreement, nor fulfillment of or compliance with the terms
and provisions of this Agreement, will conflict with, or result in a breach of
the terms, conditions or provisions of, or constitute a default under, or result
in any violation of, or result in the creation of any Lien (other than any Lien
arising under any Loan Document) upon the Property or any other properties or
assets of Borrower, the charter or by-laws or other organizational documents of
Borrower, any award of any arbitrator or any agreement, instrument, order,
judgment, decree, statute, law, rule or regulation to which Borrower, the
Property or any other properties or assets of Borrower is subject.


Section 4.07    Governmental Consent. Except for any recording or filing which
may be required by applicable law to perfect or maintain the perfection of
Lender's Liens in the Collateral, no consent, approval or authorization of, or
declaration or filing with, any governmental authority is required for the valid
execution, delivery and performance by Borrower of the Loan Documents or the
Environmental Indemnification Agreement or the consummation of any of the
transactions contemplated by the Loan Documents.


Section 4.08    Disclosure. Neither this Agreement nor any other document,
certificate or statement furnished to Lender by Borrower in connection herewith
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
materially misleading.


Section 4.09    Organization Documents. Borrower has been formed, and is
existing pursuant to the terms of its organizational documents, true and exact
copies of which have been delivered by Borrower to Lender.


Section 4.10    Improvements. All certificates, permits and licenses required in
connection with the ownership, operation and occupancy of the Property have been
issued and are in full force and effect.


Section 4.11    No Event of Default. The Loan Documents and the Environmental
Indemnification Agreement have been complied with and are in full force and
effect and no Events of Default exist thereunder; Borrower has no knowledge of
any facts or circumstances, which with the giving of notice or passage of time
(or both) would constitute an Event of Default thereunder, and all obligations
and agreements required to be performed by Borrower thereunder have been
performed.


Section 4.12    Compliance with Requirements. To the best of Borrower's
knowledge, the Improvements have been constructed free from faults and defects,
and in all respects conform to and comply with all valid and applicable laws,
ordinances, regulations and rules of all governmental entities having
jurisdiction over, and all covenants, conditions, restrictions and reservations
affecting the Land and the Improvements (the “Requirements”). Borrower has no
knowledge of any noncompliance (either substantial or unsubstantial) of the
Improvements with any of the applicable Requirements.


Section 4.13    Condition of Land and Improvements. Neither the Land nor the
Improvements have been injured or damaged by fire or other casualty which has
not been restored.






--------------------------------------------------------------------------------




Section 4.14    Personalty. Except as otherwise expressly provided in the
Leases, title to all goods, materials, supplies, equipment, machinery and other
personal property and fixtures used in the operation or maintenance of the
Property, is vested in Borrower free and clear of all liens, encumbrances and
security interests, other than the lien and security interest of the Security
Instruments, and Borrower has not executed any security agreement, purchase
order or other contract or agreement under which any person or other entity is
granted or reserves the right to retain title to, remove or repossess any of
such goods, materials, supplies, equipment, machinery or other personal property
or fixtures.


Section 4.15    Zoning. Under the applicable zoning ordinance of each
jurisdiction in which each parcel of Land is located, each parcel of Land is
zoned in a zoning classification that permits the use of the Land and
Improvements for all purposes as currently used, without any conditions other
than with respect to which such conditions have been complied in full and
without exception. Furthermore, to the best of Borrower's knowledge, in the
event the Improvements were damaged or destroyed, the Improvements could be
restored or reconstructed as they now exist without the requirement of any
zoning variance or waiver.


Section 4.16    Restrictions. To the best of Borrower's knowledge, the Land is
not subject to: (i) any use or occupancy restrictions, except those imposed by
applicable zoning laws and regulations, except any such restrictions described
in the mortgagee title policy(ies) delivered to Lender in connection with the
Loan and those restrictions set forth in the Security Instruments; (ii) special
taxes or assessments; (iii) utility tap-in fees, except those generally
applicable throughout the tax districts in which the Land is located; or (iv)
charges or restrictions, whether existing of record or arising by operation of
law, unrecorded agreement, the passage of time or otherwise, except any such
charges or restrictions described in the mortgagee title policy(ies) delivered
to Lender in connection with the Loan.


Section 4.17    Status of Service Contracts. Borrower is not in default under
any development, management, service or other agreements and contracts relating
to the operation or management of the Property in a manner which could
reasonably be expected to have a Material Adverse Effect; there is no material
default on the part of any other party to any of such contracts, there is no
material default of Borrower under any such contracts or the existence of any
facts or circumstances, which with the giving of notice or passage of time (or
both), would constitute a material default under any of such contracts, which
defaults could reasonably be expected to have a Material Adverse Effect. Such
contracts have not been modified or amended in any material respect since the
date true and correct copies of the same were delivered to Lender by Borrower.
Borrower has not done or omitted to do any act so as to be stopped from
exercising any of its rights under any of such contracts, and there is no
assignment of any of Borrower's rights under any of such contracts to any person
or entity, other than Lender.


Section 4.18    Status of Leases. Borrower is not in default under any of the
Leases, and there is no default on the part of any other party to any Lease,
which defaults could reasonably be expected to have a Material Adverse Effect.
The Leases are legal, valid and binding agreements enforceable against Borrower
and the tenants thereunder in accordance with their terms, and none of the
Leases have been modified or amended in any material respect since the date true
and correct copies of the same were delivered to Lender by Borrower. Borrower
has not done or omitted to do any act so as to be estopped from exercising any
of its rights under any of the Leases, and there is no assignment of any of
Borrower's right under any of such contracts to any person or entity other than
Lender.


Section 4.19    Encroachments. Except as shown on those certain surveys
previously delivered to Lender in connection with the Loan, there are no
encroachments on the Land; there are no strips or gores within or affecting the
boundaries of the Land; and all Improvements are situated entirely within the
boundaries of the Land and within any applicable building lines.


Section 4.20    Access. All streets and roads necessary for access to the Land
have been completed, dedicated to public use and accepted for maintenance for
all necessary governmental entities.


Section 4.21    Availability of Utilities. Except as set forth in that certain
Certificate of Borrower executed and delivered in connection herewith, all
utility facilities and services necessary for the full use, occupancy and
operation of the Improvements are available to the Land through public or
private easements or rights-of-way at the boundaries of the Land, including,
without limitation, water, storm and sanitary sewer, electricity and telephone.






--------------------------------------------------------------------------------




Section 4.22    Brokerage Commissions. All real estate and land brokerage
commissions payable in connection with the acquisition of the Land, construction
of the Improvements and the Loan, and all brokerage commissions or finders fees
due and payable in connection with the current terms of any of the Leases, have
been paid in full, or will be paid in full upon the execution of this Agreement.


Section 4.23    Composition of Property. Subject to the matters disclosed in the
title policies delivered to Lender in connection with the Loan, the Property
includes all improvements and land, and other estates and rights (including,
without limitation, any appurtenant easement rights and covenants and
restrictions) which are necessary to allow for the continued use thereof as a
retail shopping center, or other uses presently in effect as of the date of this
Agreement, and as may be required by any of the Requirements, or to satisfy all
tenant requirements under the Leases.




ARTICLE V


COVENANTS


For so long as this Agreement is in effect, and unless Lender expressly consents
in writing to the contrary, Borrower covenants and agrees to comply with the
following covenants:


Section 5.01    Operating Statements and Rent Roll. Borrower shall deliver to
Lender operating statements and rent rolls as required in Paragraph 25 of the
Mortgage.


Section 5.02    Books and Records. Borrower shall keep its books, records and
accounts in accordance with accepted industry standards and as required
hereunder and under the Loan Documents.


Section 5.03    Maintenance of Legal Existence, Properties, Licenses, Etc.
Except to the extent otherwise permitted hereby, Borrower will do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect the corporate, partnership or other legal existence of Borrower and
the patents, trademarks, service marks, trade names, service names, copyrights,
licenses, leases, permits, franchises and other rights, that continue to be
useful in some material respect to the business of Borrower or to the operation
of the Property, and at all times maintain, preserve and protect all licenses,
leases, permits, franchises and other rights that continue to be useful in some
related material respect to the business of Borrower or to the operation of the
Property.


Section 5.04    Payment of Taxes and Claims. Borrower will pay and discharge or
cause to be paid and discharged all Taxes, assessments and governmental charges
or levies imposed upon it or upon its respective income and profits or upon any
of its property, real, personal or mixed or upon any part thereof, before the
same shall become in default as well as all lawful claims for labor, materials
and supplies or otherwise, which, if unpaid, might become a Lien or charge upon
such properties or any part thereof.


Section 5.05    Parking Requirements. At all times during the term of the Loan,
there shall be sufficient parking spaces to satisfy requirements of all Leases,
parking or cross-parking agreements, and applicable zoning requirements and
other Requirements.


Section 5.06    Expenses. Borrower shall pay all cost, fees, documentary stamp
taxes, intangibles taxes and charges of closing of the Loan, including, without
limitation, Lender's attorneys' fees, recording costs, environmental audit
costs, survey and appraisal costs, title examination fees, and title insurance
premiums.






--------------------------------------------------------------------------------




Section 5.07    Indemnity. Borrower covenants and agrees to indemnify and hold
Lender harmless from and against any and all claims for brokerage fees or
commissions with respect to the making or consummation of the Loan, and all
claims, actions, suits, proceedings, costs, expenses, losses, damages and
liabilities of any kind, including but not limited to attorneys' fees, expenses,
penalties and interest, which may be asserted against or incurred by Lender by
reason of any matter relating directly to the Loan, and arising out of the
ownership, condition, development, construction, sale, rental or financing of
the Property or any part thereof, other than to the extent arising as a direct
result of the gross negligence or willful misconduct of Lender. The foregoing
indemnity shall survive the payment and performance of all Obligations to Lender
under the Loan Documents, and should Lender incur any liability for or in
defense of any of the foregoing matters, the amount thereof (and all costs,
expenses and attorneys' fees incurred by Lender in connection therewith) shall
be added to the principal amount of the Loan and shall bear interest at the
Default Rate (as defined in the Note) to the extent permitted by applicable law.
Furthermore, Borrower covenants that, upon notice from Lender that any action or
proceeding has been brought against Lender by reason of any such matters,
Borrower shall promptly resist or defend such action or proceeding in a manner
satisfactory to Lender at Borrower's expense.


Section 5.08    Fiscal Year. Borrower shall not change its fiscal year except
upon prior written notice to Lender.


Section 5.09    Estoppel Certificates. Borrower shall, from time to time, upon
request by Lender, promptly execute, acknowledge and deliver to Lender a
certificate of Borrower stating the amount of principal and interest then owing
on the Obligations, whether or not any setoffs or defenses exist with respect to
all or any part of the Obligations, and, if any such setoffs or defenses exist,
stating in detail the specific facts relating to each such setoff or defense.
Any such certificate may be relied upon by any prospective assignee of Lender.


Section 5.10    Replacement of Note. Upon receipt of notice from Lender of the
loss, theft, destruction or mutilation of the Note, Borrower shall execute and
deliver, in lieu thereof, a replacement note identical in form and substance to
the Note and dated as of the date of the Note, and upon such execution and
delivery all references in the Loan Documents and the Environmental
Indemnification Agreement, or in the loan documents and the environmental
indemnification agreements for the Affiliate Loans, to such Note so replaced
shall be deemed to refer to such replacement note.


Section 5.11    Notification of Name Change; Location. Borrower shall furnish
Lender with notice of any change in Borrower's name or address or principal
place of business within fifteen (15) days of the effective date of such change,
and Borrower shall promptly execute any financing statements or other
instruments deemed necessary by Lender to prevent any filed financing statement
from becoming misleading or losing its perfected status.


Section 5.12    No Joint Venture. Neither the provisions of any of the Loan
Documents or the Environmental Indemnification Agreement nor the acts of the
parties thereto shall be construed to create a partnership or joint venture
between Borrower and Lender.


Section 5.13    Loans by Partners and Affiliates. Borrower agrees that any loan
or other advance heretofore or hereafter made to Borrower by a partner, member
or any Affiliate shall be subordinate in all respects to the Loan, and Borrower
agrees that, following any Event of Default, and until repayment of the
Obligations, Borrower shall make no repayment to the partner, member or
Affiliate of any such loan or advance.








--------------------------------------------------------------------------------




ARTICLE VI


NO FURTHER DISBURSEMENTS


Section 6.01    No Further Disbursements. Borrower agrees that the Loan has been
fully disbursed by Lender. Lender shall have no further duty or obligation to
make any additional advances or disbursements to Borrower under the Loan or
otherwise.




ARTICLE VII


EVENTS OF DEFAULT


Section 7.01    Events of Default. Each of the following events shall constitute
an Event of Default under this Agreement:


(h)The occurrence of an Event of Default under the Security Instruments or any
of the other Loan Documents or the Environmental Indemnification Agreement.


(i)Should any Default occur in the performance or observance of any term,
condition or provision contained in this Agreement which does not relate to the
nonpayment of any monetary sum, and such Default is not cured within thirty (30)
days following written notice thereof by Lender to Borrower or within such
longer period of time, not exceeding an additional thirty (30) days, as may be
reasonably necessary to cure such non-compliance if Borrower is diligently and
with continuity of effort pursuing such cure and the failure is susceptible of
cure within such additional period of thirty (30) days.


(j)Should any representation or warranty made by Borrower herein or in any of
the other Loan Documents or the Environmental Indemnification Agreement be false
or misleading in any material respect on the date as of which made (or deemed
made).


(k)Should Borrower be terminated, liquidated, dissolved or otherwise cease to
exist.


Section 7.02    Remedies. Upon the occurrence of an Event of Default, Lender
may, in its discretion, exercise one or more of the following remedies:


(l)To accelerate the maturity of the Obligations and declare the entire unpaid
principal balance of, and any unpaid interest then accrued on, the Note,
together with any Prepayment Premium, without demand or notice of any kind to
Borrower or any other Person, to be immediately due and payable.


(m)Take all, any or any combination of the actions Lender may take under any of
the other Loan Documents or the Environmental Indemnification Agreement upon the
occurrence of a default or an event of default thereunder, notwithstanding the
fact that the event that is an Event of Default hereunder may not constitute a
default or an event of default under any such other Loan Document or the
Environmental Indemnification Agreement, including, without limitation
acceleration of the Obligations evidenced by the Note and foreclosure and sale
of the Land and the Improvements under the Security Instruments.


(n)Perform, or cause to be performed, any obligation, covenant or agreement that
Borrower has failed to perform or comply with, and in such event all costs and
expenses incurred by Lender in performing any such obligation, covenant or
agreement shall be added to the Obligations and shall be secured by the Security
Instruments, and shall bear interest at the Default Rate (as defined in the
Note) from the date paid or incurred by Lender, and the interest thereon shall
also be added to and become a part of the Obligations and shall be secured by
the Security Instruments.






--------------------------------------------------------------------------------




(o)Continue to act, with respect to Borrower and the Loan, as if no Event of
Default had occurred, which continuance shall not be or be construed as a waiver
of Lender's rights; and assert the Event of Default and take any action provided
for herein at any time after the occurrence and during the existence of the
Event of Default.


(p)Proceed as authorized by law to obtain payment of the Loan.


(q)Take all, any, or any combination of the actions Lender may take under
applicable law or equity subject to the limitations on liability of Borrower
contained herein and in the Note and the Security Instruments.


No failure or delay on the part of Lender to exercise any right or remedy
hereunder or under the Loan Documents or the Environmental Indemnification
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder preclude any further exercise thereof
or the exercise of any further right or remedy hereunder or under the Loan
Documents or the Environmental Indemnification Agreement. No exercise by Lender
of any remedy under the other Loan Documents or the Environmental
Indemnification Agreement shall operate as a limitation on any rights or
remedies of Lender under this Agreement, except to the extent of moneys actually
received by Lender under the other Loan Documents or the Environmental
Indemnification Agreement.


Section 7.03    Costs and Expenses. All costs and expenses incurred by Lender in
connection with any of the actions authorized in this Article, including without
limitation attorneys' fees, shall be and constitute a portion of the Loan,
secured in the same manner and to the same extent as the Loan, even though such
costs and expenses may cause the amount of the Loan to exceed the face amount of
the Note. Whenever the terms of this Agreement require Borrower to pay
attorneys' fees of Lender, such obligation shall extend only to reasonable
attorneys' fees, without regard to statutory interpretations, actually incurred
at normal hourly rates.


Section 7.04    Remedies Cumulative. The foregoing remedies are cumulative of,
and in addition to, and not restrictive or in lieu of, the other remedies
provided for herein and the remedies provided for or allowed by the other Loan
Documents or the Environmental Indemnification Agreement, or provided for or
allowed by law, or in equity.








--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS
Section 8.01    Notices.
(a)All notices, demands, requests, and other communications desired or required
to be given hereunder (“Notices”), shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.


(b)All Notices shall be deemed given and effective upon the earlier to occur of
(i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above. All Notices shall be addressed to the
following addresses:


Borrower:
119 Leawood, LLC

c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215-3467
Attention: General Counsel


With a copy to:
Frost Brown Todd LLC

One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention: John I. Cadwallader, Esq.


Lender:
ING Life Insurance and Annuity Company

c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department


and to:
ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department


With a copy to:
Bryan Cave LLP

One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: John R. Parks, Esq.


or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice; provided, however, that the
“copy to” Notice to be given as set forth above is a courtesy copy only; and a
Notice given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.






--------------------------------------------------------------------------------




Section 8.02    No Waiver; Remedies Cumulative. No failure or delay on the part
of Lender in exercising any right or remedy hereunder and no course of dealing
between Borrower and Lender shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy hereunder or under the Note
preclude any other or further exercise thereof or the exercise of any other
right or remedy hereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which Lender would
otherwise have. No notice to or demand on Borrower not required hereunder or
under any other Loan Document in any case shall entitle Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Lender to any other or further action in any
circumstances without notice or demand.


Section 8.03    Successors and Assigns; Sale of Interest. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
legal representatives, successors and permitted assigns of the parties hereto;
provided that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender, other than to
the extent expressly permitted by the Security Instruments. Lender may sell or
assign all or any part of Lender's rights, title or interests hereunder and
under the other Loan Documents or the Environmental Indemnification Agreement
without the prior written consent of Borrower; provided, however that any such
assignment shall not increase any of the obligations of Borrower under the Loan
Documents or the Environmental Indemnification Agreement. In that event, such
successor or assignee shall be entitled to all of the rights of Lender under the
Loan Documents or the Environmental Indemnification Agreement.


Section 8.04    Modification. This Agreement shall not be modified or amended in
any respect except by a written agreement executed by the parties in the same
manner as this Agreement is executed.


Section 8.05    Time of Essence. Time is of the essence of this Agreement and
each of the other Loan Documents and the Environmental Indemnification
Agreement.


Section 8.06    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Kansas, without regard to principles of conflicts of laws thereof.


Section 8.07    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.


Section 8.08    Effectiveness; Survival.


(c)This Agreement shall become effective on the date on which all of the parties
hereto shall have signed a copy hereof (whether the same or different copies)
and Lender shall have received the same.


(d)All representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement, the other Loan Documents, the
Environmental Indemnification Agreement, and such other agreements and
documents, the making of the Loan hereunder and the execution and delivery of
the Note, and shall terminate at such time as the Obligations have been paid and
satisfied in full; provided, however, that the Environmental Indemnification
Agreement shall remain in full force and effect in accordance with the terms
thereof notwithstanding any payment and satisfaction of the Obligations.


Section 8.09    Severability. In case any provision in or Obligation under this
Agreement or the other Loan Documents or the Environmental Indemnification
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.






--------------------------------------------------------------------------------




Section 8.10    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.


Section 8.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


Section 8.12    Termination of Agreement. At such time as all Obligations have
been paid and satisfied in full, this Agreement shall terminate; provided
however, that any and all indemnity obligations of Borrower to Lender arising
hereunder or under any of the other Loan Documents, which are expressly stated
to survive satisfaction of the Obligations shall survive the termination of this
Agreement or such other Loan Documents, and provided further that all indemnity
obligations under the Environmental Indemnification Agreement shall survive such
payment and satisfaction of the Obligations as set forth in the Environmental
Indemnification Agreement.


Section 8.13    Entire Agreement. This Agreement and the other Loan Documents
and the Environmental Indemnification Agreement constitute the entire agreement
between Borrower and Lender with respect to the Loan, the other Obligations and
the Collateral and supersede all prior agreements, representations and
understandings related to such subject matters.


Section 8.14    Jury Trial Waiver; Consent to Forum.


(e)TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER IRREVOCABLY WAIVES ALL RIGHT
OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
ENVIRONMENTAL INDEMNIFICATION AGREEMENTS OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER.


(f)BORROWER ALSO AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE ENVIRONMENTAL
INDEMNIFICATION AGREEMENTS OR TO ENFORCE ANY JUDGMENT OBTAINED AGAINST BORROWER
IN CONNECTION WITH THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT, MAY BE BROUGHT BY
LENDER IN ANY STATE OR FEDERAL COURTS SITTING IN ANY COUNTY AND STATE IN WHICH
ANY OF THE POOLED PROPERTIES ARE LOCATED. BORROWER IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE AFORESAID STATE AND FEDERAL COURTS, AND IRREVOCABLY WAIVES
ANY PRESENT OR FUTURE OBJECTION TO VENUE IN ANY SUCH COURT, AND ANY PRESENT OR
FUTURE CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM, IN CONNECTION WITH
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE ENVIRONMENTAL INDEMNIFICATION AGREEMENTS.


Section 8.15    Exculpation. The personal liability of Borrower under this
Agreement is limited to the extent set forth in the Note.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered on their behalf as of the date first above stated.




BORROWER:


 
119 LEAWOOD, LLC, a Delaware limited liability company
 
 
 
By:Glimcher Properties Limited Partnership, a Delaware limited partnership, Sole
Member


 
 
 
By:Glimcher Properties Corporation, a Delaware corporation, General Partner
 
 
 
By:/s/ Mark E. Yale
Name:Mark E. Yale
Title:Executive Vice President,
Chief Financial Officer and Treasurer







[SIGNATURES CONTINUED ON FOLLOWING PAGE]






--------------------------------------------------------------------------------








[SIGNATURES CONTINUED FROM PRECEDING PAGE]




LENDER:


ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation




By:
ING Investment Management LLC, as Authorized Agent





By: /s Jason Tessler    
Name: Jason Tessler
Title: Vice President






--------------------------------------------------------------------------------








EXHIBIT “A”


AFFILIATE PROPERTY






5000 West 119th Street, Leawood, Johnson County, Kansas




